DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Gross (registration 66,449) on 4/18/22 indicating Applicant agreed to amendment of the claims as below.  
The application has been amended as follows: 
	
1. (Currently Amended) 	A toaster oven comprising:
	a cooking chamber that includes a side wall and a top wall, one of the side wall and the top wall being provided with an air inlet in communication with a cooking space of the cooking chamber, and the other of the side wall and the top wall being provided with an air outlet in communication with the cooking space;
	an air passage between the air inlet and the air outlet disposed outside the cooking chamber; and
	a fan that blows air from the air inlet to the air outlet through the air passage,
wherein the air passage includes first and second linear air paths that are separated by a separator from each other and each of the first and second linear air paths extends in a first direction parallel to the top wall, and
wherein the air outlet includes: 
a plurality of first elongated air outlet holes that are arranged in the first direction and within the first linear air path, such that longitudinal length to width ratios of the first elongated air outlet holes are increased as the first elongated air outlet holes are distant from the side wall, wherein each of the first elongated air outlet holes is a slot; and
a plurality of second elongated air outlet holes that are arranged in the first direction and within the second linear air path, such that longitudinal length to width ratios of the second elongated air outlet holes are increased as the second elongated air outlet holes are distant from the side wall, wherein each of the second elongated air outlet holes is a slot.
	
9. (Currently Amended) The toaster oven of claim 1, 




wherein each of the first and second linear air paths is formed on the top wall, and has a decreasing width, as being distant from the side wall, in a second direction in which the first and second linear air paths are separated from each other, the second direction being parallel to the top wall on which each of the first and second linear air paths is formed, and being perpendicular to the first direction.


10. (Currently Amended) The toaster oven of claim 7, 







	wherein the air passage includes an air vent between the side air passage part and the top air passage part, and is formed at least by the top wall, and
	wherein the air vent is disposed between the first and second linear air paths.


Reason for Allowance
	Claims 1-3, 6-7, and 9-12 are being allowed.
	The prior art does not anticipate nor render obvious the combination set forth in the independent claim of a toaster oven comprising a side wall, a top wall, a fan, and first and second linear air paths separated by a separator wherein the longitudinal length to width ratios of the first and second elongated air outlet holes located within their respective air paths are increased as each of a first and second set of elongated air outlet holes are distant from the side wall, and wherein each of the first and second elongated air outlet holes is a slot.
	The closest prior art of record is Schulte (US 20100282097 A1), Baggott (US 4624301 A), Wolfe (US 6833533 B1)1, HENKE (US 4781169 A), Bhogal (US 20210207812 A1), and Shon (US 20090194092 A1). Schulte teaches an oven, wherein a fan unit blows air from an air intake at a side wall to an air passage on the top wall containing a plurality of nozzles. Schulte fails to teach that the air passage on the top wall includes two air paths separated by a separator, that each of the two air paths include a plurality of elongated air outlet holes shaped as slots, nor that the longitudinal length to width ratios of the elongated air outlet holes are increased as the elongated air outlet holes are distant from the side wall. Baggot teaches a convection oven wherein an air path along both the top and the bottom wall both include an array of openings which progressively increase in size as they get further away from a side wall. Baggot fails to teach that these arrays of openings are elongated holes shaped as slots nor that the longitudinal length to width ratios of these arrays of openings increase as the outlet holes are distant from the side wall. Wolfe teaches an air impingement conveyor oven, wherein a plurality of separated air paths along top air plenums and bottom air plenums include an array of openings which change in density as they get further away from an air plenum. Wolfe fails to teach that this array of openings are elongated holes shaped as slots nor that the longitudinal length to width ratios of these arrays of openings increase as the outlet holes are distant from the side wall. Henke teaches an oven, wherein an impeller is located along a side wall and draws air from the cooking chamber into air paths in the top plenum. Furthermore, Henke teaches that the top plenum includes a deflector which splits the plenum into two air channels and that the top plenum’s air outlet holes are elongated slots. Henke fails to teach that the longitudinal length to width ratios of the elongated slots are increased as the air outlet holes are distant from a sidewall. Bhogal teaches an oven, wherein a separator in the top wall separates one air path from another. Bhogal fails to teach elongated air outlet holes shaped as slots are located along each of the air paths on the top wall nor that the longitudinal length to width ratios of the elongated slots are increased as the air outlet holes are distant from a sidewall. Shon teaches an oven wherein a cover part wherein the sectional surface area of steam outlets increases from one side to another and that the steam outlets are elongated slots. Shon fails to teach that the longitudinal length to width ratios of the elongated slots are increased as the air outlet holes are distant from a sidewall.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763